FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                      UNITED STATES COURT OF APPEALS                 April 28, 2016
                                   TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                      Clerk of Court


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                       No. 16-6021
 v.
                                              (D.C. Nos. 5:13-CV-00974-D &
                                                   5:10-CR-00072-D-1)
 REGINALD A. LANCASTER,
                                                       (W.D. Okla.)
          Defendant - Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges.


      After a jury found him guilty of various federal drug charges and his appeal

to this court proved unsuccessful, Reginald Lancaster filed a motion under 28

U.S.C. § 2255 seeking collateral relief. The district court denied his motion and

his request for a certificate of appealability (COA). Now Mr. Lancaster seeks a

COA from this court so he might appeal the district court’s adverse ruling.

      We may grant a request for a COA only if the petitioner first makes a

“substantial showing of the denial of a constitutional right.” 28 U.S.C.



      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
§ 2253(c)(2). That means he must show that “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (internal quotation marks omitted).

      Mr. Lancaster’s petition does not satisfy this standard. Before this court,

he argues that his trial counsel was ineffective for failing to raise a Booker

objection to judicial fact-finding at sentencing and for failing to impeach a

witness effectively. But he didn’t pursue his judicial fact-finding argument in

the district court first and did not cite to Booker or any related case. Neither did

he allege that his trial counsel had ineffectively impeached a government witness.

And we cannot say in this case that the district court erred by failing to consider

arguments not properly put to it in the first instance. “The well-settled law of this

circuit is that issues not raised in district court may not be raised for the first time

on appeal.” United States v. Abdenbi, 361 F.3d 1282, 1289 (10th Cir. 2004).

      Mr. Lancaster’s application for a COA and his motion to proceed in forma

pauperis are denied and the appeal is dismissed. Mr. Lancaster is reminded of his

obligation to pay the filing fee in full.


                                            ENTERED FOR THE COURT

                                            Neil M. Gorsuch
                                            Circuit Judge

                                             -2-